DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants’ traversal of March 18, 2021, was found persuasive by the Examiner.  Therefore, the prior art rejection of record is rendered moot.
An extended Markush search of the full scope of base independent claim 1, upon which all other claims depend, did not retrieve any new prior art references.  Furthermore, a review of these results by inventor and assignee/owner name search did not retrieve any new double patent or prior art references.  See “SEARCH 6” in enclosed search notes.
A review of PALM and PE2E SEARCH Databases by inventor and assignee/owner name search did not retrieve any new double patent or prior art references.  See “SEARCH 1” through “SEACH 4” in enclosed search notes.
Therefore, the Election of Species Requirement of May 7, 2020, is withdrawn, since the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/657,276
Claims 1-20 have been examined on the merits.  Claims 1-13 and 16-20 are original.  Claims 14-15 are currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 18, 2021.
The Examiner has reviewed the claim amendments and Reply of 03/18/2021.
The indefiniteness rejection (see paragraphs 12-14 of previous Office Action) is withdrawn since Applicants changed claim 15 so it now depends on base claim 1, which renders the rejection moot.
The two rejections under 35 U.S.C. 112(d) against claims 14-15 (paragraphs 15-18 in previous Office Action) are rendered moot since Applicants changed claims 14-15 so both claims now depend on base claim 1, which renders the rejections moot.
The obviousness rejection (see paragraphs 19-21 of previous Office Action) is withdrawn in light of Applicants’ persuasive traversal (see Remarks of 03/18/2021).  Applicants persuasively make a case that there is no reasonable expectation of success that ibudilast, in treating a neurodegenerative disease/disorder (per KALAFER) would necessarily treat the associated ophthalmic disease/disorder or injury (per GREEN).
Here are the most persuasive remarks that convinced Examiner to withdraw this obviousness rejection:
(i)	The primary reference KALAFER does not teach or suggest that ophthalmic disease/disorder or injury is “an associated symptom” that can be treated with ibudilast (see page 6 of Remarks of 03/18/2021); and 
(ii)	KALAFER does not teach or suggest administering ibudilast to treat the negative symptom of macular injury associated with progressive multiple sclerosis (page 6 of Remarks of 03/18/2021); and 
(iii)	the skilled artisan would know not to assume that a drug for the treatment of a neurodegenerative disease/disorder like multiple sclerosis will also treat an ophthalmic disease/disorder or injury associated with that neurodegenerative 
Furthermore, a review of the Specification demonstrates that use of ibudilast to treat ophthalmic injury associated with neurodegenerative disease would indeed be surprising to the skilled artisan, especially given the teachings of MOSS (above).  Paragraph [0125] of the Specification indicates that annual macular volume loss was slower with ibudilast compared to placebo.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-20 are allowable as written.
There is no known prior art reference that either teaches or anticipates a method of instant claim 1.
The references KALAFER (WO 2009/009529 A1, previously provided to Applicants) and GREEN (Green, Ari J., et al.  “Ocular pathology in multiple sclerosis:  retinal atrophy and inflammation irrespective of disease duration.”  Brain.  (2010), Vol. 133, pp. 1591-1601, previously provided to Applicants), used to be considered references useful in an obviousness rejection (see previous Office Action).
However, the Applicants’ persuasively traversed this prior art rejection (see Remarks of 03/18/2021).  The Examiner summarized the most persuasive of Applicants’ Remarks in paragraph 13, above, which led to withdrawal of the obviousness rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625